Citation Nr: 0104582	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  97-19 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania




THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
claimed as being secondary to exposure to Agent Orange.  




REPRESENTATION

Appellant represented by:	The Pennsylvania Adjutant 
General's Office








WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from November 1965 to 
August 1972.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
RO.  

In October 1998, the Board remanded the case for additional 
development of the record.  

In June 2000, the Board requested the opinion of a medical 
specialist from the Veterans Health Administration (VHA).  

In October 2000, the requested opinion was received at the 
Board and later provided to the veteran in a timely fashion.  






REMAND

There have been significant changes in the law during the 
pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, et seq.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2096-2100.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  

As noted, in October 2000, a VHA specialist's opinion was 
received at the Board.  The medical expert opined that it was 
unlikely that the veteran's peripheral neuropathy was related 
to Agent Orange exposure in service.  Rather, the specialist 
stated that the peripheral neuropathy was most likely related 
to his diabetes mellitus.  

On January 11, 2001, VA published a proposed rule which would 
amend 38 C.F.R. § 3.309(e) by adding diabetes mellitus (also 
known as Type II diabetes mellitus or adult-onset diabetes) 
to the list of diseases presumptively connected with exposure 
to herbicides.  66 Fed. Reg. 2376 (2001).  The RO should 
consider any changes in the regulation when readjudicating 
the claim.  

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO must undertake the appropriate 
steps to review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
addition, the RO should undertake to 
address the recent changes involving the 
provisions of 38 C.F.R. § 3.309 regarding 
presumptive service connection for 
diabetes mellitus.  

2.  Then, after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claim.  The RO should consider 
any changes in the regulations when 
readjudicating the claim.  If the benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109, 
112 (1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




